Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 9, 12, 13, 14, 16, 18, 19 and 21-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Claims 1-7, 9, 12, 13, 14, 16, 18, 19 and 21-26: 

A printed wiring board with the limitation “wherein the metal post is formed such that the metal post has a first opening inner-side portion formed in the opening of the outermost insulating layer and a protruding portion protruding from the outermost insulating layer, the metal post is formed such that a side surface of the first opening inner-side portion and a side surface of the protruding portion have unevenness, the unevenness formed on the side surface of the first opening inner-side portion is first unevenness, and the unevenness formed on the side surface of the protruding portion is second unevenness such that a size of the first unevenness is larger than a size of the second unevenness, in combination with other claimed limitations of the base claim 1 has not been disclosed by prior art of record taken alone.

Claims 18-19, directed to method for manufacturing a printed circuit board is allowed as they include the allowable subject matter of the allowable structural claim. It should be noted in that the limitations drawn to the method steps, such as forming a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

All the structural claims submitted in the application are examined for patentability. The restriction requirement for the species, as set forth in the Office action mailed on July 2, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18 and 19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, for the invention,  hereby rejoined and fully examined for patentability under 37 CFR 1.104.
the restriction requirement for the invention / groups as set forth in the Office action mailed on July 2, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933.  The examiner can normally be reached on generally: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/Primary Examiner, Art Unit 2847 
                                                                                                                                                                                                       IBP / April 2, 2021